DETAILED ACTION
Status of the Claims
Claims 1, 4-12, 15-18 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Wada (US 5523811) in view of Katagiri (US 20180173076).

an imaging unit; and 
a light control element at a specific position in the imaging device, wherein the specific position intersects with an optical axis of the imaging unit,
(11)   FIG. 3 shows the third embodiment of the present invention. 
(12)   A difference in this embodiment from the first embodiment is that the half mirror 2 comprises an ND filter 20 whose transmittance can be varied by a voltage. The ND filter 20 is driven by a variable ND filter driver 15. {ND filter 20 thus a light control element}
(13)   Since a vehicle travels outdoors, as a matter of course, the light amount with respect to the camera considerably changes depending on sunlight, headlights of other vehicles, and the like. For this reason, the video lens requires an aperture system having sufficient performance. As this system, of course, a system for driving an IG meter (aperture driving source) in the video lens according to the luminance component of a camera signal to open/close aperture blades and to adjust the transmission light amount may be adopted like in the prior art. In order to achieve a further compact structure, in this embodiment, a material such as an LCD (liquid crystal), EC (electrochrocy), or the like whose transmittance changes according to an applied voltage is used in the half mirror 2, and the output from the variable ND filter driver 15 is changed on the basis of the luminance signal, thereby adjusting the amount of light input to the lens 4. (col. 3, line 19-40)
Wada did not disclose the light control element includes a gas chromic material,
the light control element configured to change at least one of a light transmittance of the light control element into a light reflectance of the light control element or the light reflectance of the light control element into the light transmittance of the light control element based on an atmosphere gas, and
based on the change of the light reflectance of the light control element into the light transmittance of the light control element,
Katagiri teaches a light modulation module wherein [0003] As the light modulation element, the following systems have been developed: an electric field drive system in which a liquid crystal material or an electrochromic material is used, and the light transmittance is controlled by application of an electric field; a thermochromic system using a thermochromic material, of which the light transmittance is changed with a temperature; a gas chromic system in which the light transmittance is controlled by controlling an atmospheric gas.
Wada and Katagiri are considered to be analogous art because they pertain to an light modulation apparatus. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the light control element includes a gas chromic material, the light control element configured to change at least one of a light transmittance of the light control element into a light reflectance of the light control element or the light reflectance of the light control element into the light transmittance of the light control element based on an atmosphere gas and based on the change of the light reflectance of the light control element into the light transmittance of the light control element for Wada’s device as an alternative embodiment in order to achieve desired effects.
the imaging unit is configured to:
receive an incident light from outside of the imaging device through the light control element; and 
capture an image based on the received incident light.
The camera (constituted by the lens 4 and the image pick-up element 5) arranged in the case picks up an image, e.g., behind a vehicle through the half mirror 2. 
(5)   The on-board monitor camera device of this embodiment with the above arrangement may be arranged in one or both of the door mirrors provided at the two sides of the vehicle. For example, a driver can monitor areas at the two sides of the vehicle by images formed on the half mirrors 2, and the image transmitted through each half mirror 2 is picked up by the image pick-up element 5 via the lens 4. (col. 2, line 42-54)
Regarding claim 4, the claim is interpreted and rejected as claim 1.
Regarding claim 5, the claim is interpreted and rejected as claim 1.
Regarding claim 6, the claim is interpreted and rejected as claim 1. {“a mirror 2 for confirming a rear view”}
Regarding claim 7, Wada disclosed further that Thus, when the monitor 9 is arranged at an easy-to-see position by a driver or a passenger, he or she can easily monitor side rear areas of the vehicle. (col. 2, line 61-64}


Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection, including newly cited reference Katagiri (US 20180173076).


Allowable Subject Matter
Claim 8-12, 15-18 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HONGMIN FAN/Primary Examiner, Art Unit 2685